Name: Commission Implementing Regulation (EU) NoÃ 425/2013 of 7Ã May 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pesca di Leonforte (PGI)]
 Type: Implementing Regulation
 Subject Matter: plant product;  regions of EU Member States;  marketing;  agricultural structures and production;  consumption;  Europe
 Date Published: nan

 9.5.2013 EN Official Journal of the European Union L 127/12 COMMISSION IMPLEMENTING REGULATION (EU) No 425/2013 of 7 May 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pesca di Leonforte (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second sentence of Article 53(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EC) No 1151/2012, the Commission has examined Italy's application for the approval of amendments to the specification for the protected designation of origin §Pesca di Leonforte § registered under Commission Regulation (EC) No 622/2010 (2). (2) The purpose of the application is to amend the specification by removing the maximum limit for the soluble solids content in the product description and, in the method of production, by amending the list of permitted rootstocks and the planting distance for the vase-shape pruning method. (3) The Commission has examined the amendments in question and decided that they are justified. Since the amendment is minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EC) No 1151/2012, the Commission may approve it without following the procedure set out in Articles 50, 52 and 7 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication §Pesca di Leonforte § is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p.1. (2) OJ L 182, 16.7.2010, p. 1. ANNEX I The specification for the protected designation of origin §Pesca di Leonforte § is amended as follows: Description of product: Only the minimum soluble solids content had to be indicated so as to avoid excluding peaches with a content of more than 13 degrees Brix. This is an improvement which allows the designation §Pesca di Leonforte § to be used for fruit with a higher sugar content than that previously set. Method of production: One amendment concerns the permitted rootstocks: wild and clone peach rootstocks and prunus hybrids which have proved to be compatible with the ecotypes and are adapted to the local weather conditions are now permitted. These rootstocks have to be tested within the area defined in the specification. In the same article the planting distance has been amended for the simple or late vase (cup) pruning methods, given that this is more convenient for the growers and is already carried out in some orchards in the production area. As a result of the above amendment maximum production per hectare has been increased to 25 tonnes without changing the planting density. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) §PESCA DI LEONFORTE § EC No: IT-PGI-0105-01006-20.06.2012 PGI ( X ) PDO ( ) 1. Name §Pesca di Leonforte § 2. Member State or Third Country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product (Annex II) Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of product to which the name in (1) applies §Pesca di Leonforte § PGI peaches are grown from two local peach ecotypes, Bianco di Leonforte and Giallone di Leonforte, which are not listed in the national catalogue of varieties. When released for consumption, the peaches must display the following characteristics: fresh, undamaged, with a healthy appearance; unaffected by rot or any changes rendering them unsuitable for consumption. They must also be clean, i.e. free of any visible foreign substance and free of parasites at any stage of their growth, as well as free of any foreign smell and/or flavour. The consistency of the flesh, measured with an 8 mm penetrometer tip, must be at least 4.5 kg/cm2 for the Giallone di Leonforte ecotype and at least 3.5 kg/cm2 for the Bianco di Leonforte ecotype; the soluble solids content must be not less than 11 degrees Brix and the weight between 100 and 350 g. The fruit must be round in shape, with asymmetrical §halves §; the flesh of the Bianco di Leonforte ecotype is white and the skin is also white, with red streaks (not always evident); the flesh of the Giallone di Leonforte ecotype is yellow and the skin is also yellow, with red streaks (not always evident). The flesh must adhere directly to the stone. Only Class Extra and Class I peaches may be referred to as §Pesca di Leonforte § PGI. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area During the phase in which the fruit reaches the size of a walnut, but not after the month of July, parchment paper coverings in the form of small bags must be used as a physical defence against pathogens. Harvesting takes place between the first ten days of September and the first ten days of November. Picking must be by hand, avoiding the hottest times of the day and exposure to direct sunlight. Particular care should be taken when removing the fruit from the branch  this should be done without damaging the stalk. Also, the wire used to tie the parchment bags must be removed, so as not to damage the fruit. 3.6. Specific rules on slicing, grating, packaging, etc. §Pesca di Leonforte § PGI peaches must be packaged in the production area so that they do not get dirty and bruised from transporting and excessive handling, which would expose them to mould and pathogens and thus compromise the characteristic qualities of the product. §Pesca di Leonforte § PGI fruit should be sold in cardboard or wooden trays or boxes, or in baskets of various sizes from 0.5 kg to 6 kg. Every package or batch must contain fruit of the same variety, quality class, size and degree of ripeness. The fruit must be of a consistent colouring depending on the ecotype. It must be packaged in a single layer and the individual peaches must be separated from each other by protective material. The protective and/or decorative material must be new, odourless and non-toxic; also, the product must not come into contact with ink and/or glue used for stamping or labelling. In addition, the packaging must be free of any foreign body. Every package must be sealed in such a way that opening the package breaks the seal and it is impossible to change the contents following packaging. 3.7. Specific rules concerning labelling The label must feature the special logo and the EU graphic symbol. It is forbidden to add any description that is not expressly provided for. However, references to brand names may be used, on condition that they have no laudatory purport and are not such as to mislead the purchaser. The special logo is made up of an oval shape containing a representation of the Granfonte fountain, the monument that is the symbol of the municipality of Leonforte, in front of which, in the foreground, is a peach wrapped in its protective bag. At the top centre of the oval are the words §Pesca di Leonforte § and at the bottom in the centre the Italian acronym §I.G.P. § (PGI). The emblem has a thick green border and the background is a soft yellow, with the Granfonte fountain and the wording ( §Pesca di Leonforte § and §I.G.P. §) in green, a yellowy-orange peach with a green leaf and a white protective bag with grey shading and a black outline, as well as a black line representing the wire for closing the bag. 4. Concise definition of the geographical area The production area for §Pesca di Leonforte § PGI peaches is made up of the municipalities of Leonforte, Enna, Calascibetta, Assoro and Agira, in the Province of Enna. 5. Link with the geographical area 5.1. Specificity of the geographical area The area in which the peaches are grown is situated in the §heart § of Sicily. The soil is alluvial and of a medium consistency, with high levels of clay and organic substances. There is a Mediterranean climate characterised by long, hot, dry summers and mild, rainy winters. Rainfall is concentrated in the period from October to March. In addition, it is in the area delineated above that growers invented and developed the practice of putting the fruit in small bags while it is still on the branch, which protects it from pests and enables it to ripen smoothly before picking. 5.2. Specificity of the product §Pesca di Leonforte § PGI peaches stand out from other products in the same product category by virtue of their firmness, their late ripening and the use of protective bags. These properties mean that they can be marketed when the other products in the same category are no longer available. Harvesting takes place between the first ten days of September and the first ten days of November. A particular feature of §Pesca di Leonforte § PGI peaches is that, for decades, they have been covered while still on the branch, as a means of combating the Mediterranean fruit fly (Ceratitis capitata). Over time, this practice has been one of the more significant aspects in the production of these peaches and has made them more resistant to falling, as they are protected by a small, rain-resistant, silver parchment bag. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The application for PGI status for §Pesca di Leonforte § peaches is justified by the product's reputation and the fact that it is so well known for its characteristic firmness and late ripening, which means that it is still available at times when it is virtually impossible to find peaches in the shops. The work of the growers themselves is fundamental  they have come to manage their own production, fully aware that they are dealing with a unique product. They often get members of their own families to work hard day and night, helping to put on the protective bags. The return from selling the peaches is such as to have improved the living conditions of the operators in the area. For about the last 20 years, §Pesca di Leonforte § has had a considerable economic impact not only in the area of production, but also in neighbouring municipalities at the time of an annual festival held on the first Sunday in October in the old centre of the small town built by Prince NicolÃ ² Placido Branciforti in the 17th century. The municipal authorities first set up this event in 1982, promoting and celebrating the fruit to encourage its development and raise awareness among Sicilian consumers of how special and unique a product it is. From its inception, the §Pesca di Leonforte Festival § has existed to promote the late-ripening product. Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006 (2)] The Ministry launched the national objection procedure with the publication of the proposal for amending §Pesca di Leonforte § in Official Gazette of the Italian Republic No 106 of 8 May 2012. The text of the amended product specification is available on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs. (2) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.